 



(SMBC LOGO) [d29785d2978501.gif]
Sumitomo Mitsui Banking Corporation Group
CONFIRMATION

     
Date:
  October 27, 2005
 
   
To:
  Ashford Dulles II LLC
 
  14185 Dallas Park
 
  Suite 1100
 
  Dallas, TX 75254
 
  USA
 
   
 
  Documentation Contact: David Kimichik
 
  Telephone: 1 972 778-9202
 
  Telefax: 1 972 980-2705
 
   
Cc:
  Chatham Financial Corporation
 
  Attention: Mike Ashby
 
  1805 Shea Center Drive # 160
 
  Highlands Ranch, CO 80129
 
  Telephone: 720-221-3503
 
  Telefax: 720-221-3519
 
   
From:
  SMBC Capital Markets, Inc. as Agent for SMBC Derivative Products Limited
 
  Derivative Products Group
 
  277 Park Avenue, Fifth Floor
 
  New York, New York 10172
 
   
cc:
  Documentation Contact: Julie Ann Estorque
 
  Telephone: 212-224-5144
 
  Telefax: 212-224-4959
 
  Email Address: confirms@smbc-cm.com
 
   
Re:
  USD 45,000,000.00 Rate Protection Transaction, dated as of October 27, 2005
between SMBC Derivative Products Limited
 
  (“Party A“) and Ashford Dulles II LLC (“Party B“).

Our Reference Number: DPA506807
The purpose of this letter agreement is to set forth the terms and conditions of
the Rate Protection Transaction entered into between SMBC Derivative Products
Limited and Ashford Dulles II LLC on the Trade Date specified below (the “Rate
Protection Transaction“). This letter agreement constitutes a “Confirmation“ as
referred to in the ISDA Master Agreement specified below. This document
supersedes all previous confirmations and amendments with respect to the above
referenced transaction.
The definitions and provisions contained in the 1992 ISDA Master Agreement
subject to the 2000 ISDA Definitions as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.
 
277 Park Avenue New York, NY 10172           PHONE: 212-224-5144 FAX:
212-224-4959       Email: estorque@smbc-cm.com

 



--------------------------------------------------------------------------------



 



Page 2
DPA506807
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.
 
1. ISDA AGREEMENT:
This Confirmation evidences a complete and binding agreement between you and us
as to the terms of the Transaction to which Confirmation relates. In addition,
you and we agree to use all reasonable efforts promptly to negotiate, execute
and deliver an agreement in the form of the ISDA Master Agreement
(Multicurrency-Cross Border) ( the “ISDA Form“ ), with such modifications as you
and we will in good faith agree. Upon the execution by you and us of such an
agreement, this Confirmation will supplement, form part of, and be subject to
that agreement. All provisions contained in or incorporated by reference in that
agreement upon its execution will govern this Confirmation except as expressly
modified below. Until we execute and deliver that agreement, this Confirmation,
together with all other documents referring to the ISDA Form (each a
“Confirmation“) confirming transactions (each a “Transaction“) entered into
between us (notwithstanding anything to the contrary in a Confirmation), shall
supplement, form a part of, and be subject to, an agreement in the form of the
ISDA Form as if we had executed an agreement in such form on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that agreement and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction.
2. NOTICE TO COUNTERPARTY:
SMBC Derivative Products Limited is solely responsible for its contractual
obligations and commitments; none of Sumitomo Mitsui Banking Corporation, SMBC
Capital Markets, Inc., SMBC Limited nor any other affiliate of SMBC Derivative
Products Limited shall be responsible for the contractual obligations or
commitments of SMBC Derivative Products Limited.
SMBC Derivative Products Limited is not a bank and is separate from any
affiliated bank, and the obligations of SMBC Derivative Products Limited are not
deposits, are not insured by the United States of America or any agency thereof,
are not guaranteed by an affiliated bank, and are not otherwise an obligation of
an affiliated bank.
SMBC Derivative Products Limited is regulated by Financial Services Authority.
The time of execution of the transaction is available on request.
3. TERMS OF RATE PROTECTION TRANSACTION:
The terms of the particular Rate Protection Transaction to which this
Confirmation relates are as follows:

      Type of Rate Protection Transaction:   Rate Cap Transaction
Notional Amount:
  USD 45,000,000.00
 
   
Trade Date:
  October 27, 2005
 
   
Effective Date:
  October 28, 2005
 
   
Termination Date:
  October 15, 2007

 
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.

 



--------------------------------------------------------------------------------



 



 

Page 3
DPA506807
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.
 

      FLOATING AMOUNTS:   ( PARTY A )
Floating Rate Payer:
  SMBC Derivative Products Limited
 
   
Initial Calculation Period:
  The initial Calculation Period will be from and including the Effective Date
up to but excluding November 15, 2005, with No Adjustment for Period End Dates
 
   
Floating Rate Calculation Period:
  The Floating Rate Calculation Period will be the initial Calculation Period
and thereafter, from and including the fifteenth (15th) day of each month to but
excluding the fifteenth (15th) day of the following month and continuing up to
but excluding the Termination Date; with No Adjustment for Period End Dates
 
   
Floating Rate Payer Payment Dates:
  Five (5) Business Days prior to the twelfth (12th) calendar day of each month,
beginning with November 4, 2005 and continuing until the fifth (5th) Business
Day prior to October 12, 2007, however, the 12th day of each month will first be
subject to adjustment in accordance with the Preceding Business Day Convention
 
   
Floating Rate for initial Calculation Period:
  4.07000 % (percent) per annum
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 Month
 
   
Spread:
  Inapplicable
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The fifteenth (15th) calendar day of each month
 
   
Compounding:
  Inapplicable
 
   
Cap Rate:
  7.00000 % (percent) per annum
 
   
FIXED AMOUNTS:
  ( PARTY B )
 
   
Fixed Rate Payer:
  Ashford Dulles II LLC
 
   
Fixed Rate Payer Payment Date:
  October 31, 2005
 
   
Fixed Amount:
  USD 9,400.00
 
   
Business Days for Payments by both parties:
  New York
 
   
Calculation Agent:
  SMBC Derivative Products Limited

 
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.

 



--------------------------------------------------------------------------------



 



Page 4
DPA506807
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.
 

     
Governing Law:
  New York
 
   
Collateral Assignment:
  SMBC Derivative Products Limited consents to a collateral assignment of this
Confirmation and the Agreement (if requested) and agrees to execute separate
consents as may be reasonably requested by the parties to such agreements
 
   
Assignment:
  SMBC Derivative Products Limited will not unreasonably withhold or delay an
assignment of this agreement, in whole or in part, to any other third party

4. CREDIT SUPPORT DOCUMENTS:     Inapplicable
5. PAYMENT INSTRUCTIONS:
Payments to SMBC Derivative Products Limited of USD amounts:

     
Depository:
  JPMorgan Chase Bank, N.A. New York Branch
ABA Routing No.:
  021000021
Address:
  New York, NY
In Favor Of:
  SMBC Derivative Products Limited
Account No.:
  400035413

Please contact Larry Weissblum of our Operations Group if you have any questions
concerning SMBC Derivative Products Limited’s payment instructions referenced
above (Telephone: 212-224-5061; Telefax: 212-224-5122).
Payments to Ashford Dulles II LLC of USD amounts:

     
Depository:
  PLEASE ADVISE
In Favor Of:
   

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):
     (i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction: it being understood that
information and explanations relating to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.
     (ii) Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.
     (iii) Status of Parties. The other party is not acting as a fiduciary for
or an advisor to it in respect of this Transaction.
 
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.

 



--------------------------------------------------------------------------------



 



Page 5
DPA506807
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.
 
Please confirm that the foregoing correctly sets forth the terms of the
agreement between you and us by executing this Confirmation and returning it to
the documentation contact above.
Yours Sincerely,
SMBC Capital Markets, Inc. as Agent for SMBC Derivative Products Limited

     
By: /S/ LARRY WEISSBLUM
   
 
   
Name: Larry Weissblum
   
Title: Senior Vice President
   
 
   
By: /S/ DANNY BOODRAM
   
 
   
Name: Danny Boodram
   
Title: Assistant Vice President
   

Confirmed as of the date first written above:
ASHFORD DULLES II LLC, a Delaware limited liability company

                  By:   /S/ DAVID A. BROOKS         David A. Brooks        Vice
President     

 
SMBC Derivative Products Limited and Ashford Dulles II LLC have agreed not to
amend, modify, assign, or terminate the Rate Protection Transaction without the
prior written consent of Merrill Lynch Mortgage Lending, Inc. or the current
lender, as the case may be.

 